DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on December 31, 2021 were received and fully considered. Claims 1, 23, 35, and 39 were amended. Upon further Examiner’s amendment, the claimed invention is in condition for allowance. Please see below for more detail.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 has been considered by the examiner.

Interview Summary
See attached. Interview on February 16, 2022.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 27, 28, and 39 directed to claims non-elected without traverse.  Accordingly, claims 27, 28, and 39 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Colin Wright on February 16, 2022.

The application has been amended as follows: 

Claim 1: 
A kit of parts for assembly into an exhaled breath condensate collection device, the kit comprising:
a mouthpiece module comprising a breath passageway defined in the mouthpiece module providing fluid communication from a mouthpiece breath inlet port for receiving exhaled breath to a mouthpiece breath outlet port in use;
a collection vessel for insertion into an assembly comprising at least the mouthpiece module, arranged such that
the kit of parts being configured such that the collection vessel is:
insertable into the assembly into a sample collection configuration in which the chamber is unsealed and allows fluid communication between the mouthpiece breath outlet port of the mouthpiece module and the vessel breath inlet into the unsealed chamber; and

wherein the collection vessel comprises a resealing mechanism configured to reseal the collection vessel as the collection vessel is removed from the assembly or at least from the one or more parts of the assembly in which the collection vessel is cooled in use resealing mechanism into the sample containment configuration after sample collection before the collection vessel is fully removed from the assembly, and
wherein the resealing mechanism is biased towards a sealed configuration, and wherein the collection vessel and one or more other parts of the assembly are configured to:
keep the resealing mechanism out of the sealed configuration when the collection vessel is inserted into the assembly for sample collection; and
allow the resealing mechanism to return to the sealed configuration as the collection vessel is removed from the assembly.

Claim 8: Cancelled

Claim 9: 
The kit of claim 1 [[8]], in which the collection vessel and one or more other parts of the assembly are configured such that the resealing mechanism is configured to cooperate 

Claim 11: 
The kit of claim 1 [[8]], wherein the resealing mechanism comprises a sliding lid which covers and seals at least the vessel breath inlet when the resealing mechanism is in a sealed configuration.

Claim 10: Cancelled

Claim 35:
The kit of claim 1 [[8]], wherein the collection vessel further comprises a sealed vessel exhaust outlet to emit collected breath in use, and wherein the mouthpiece module further comprises an exhaust passageway coupled to a mouthpiece exhaust inlet port to
conduct exhausted breath away from the collection vessel in use, and wherein the mouthpiece exhaust inlet port is moveable to cause the vessel exhaust outlet to become unsealed on or following insertion of the collection vessel into the assembly, and wherein the resealing mechanism comprises a sliding lid that covers and seals at least 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1, and all dependent claims thereof, recites “a collection vessel for insertion into an assembly comprising at least the mouthpiece module, arranged such that.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PUYA AGAHI/Primary Examiner, Art Unit 3791